                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DONALD IRWIN,

                      Plaintiff,
       v.                                           Civil Action 2:18-cv-1628
                                                    Judge George C. Smith
                                                    Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff, Donald Irwin, brings this action under 42 U.S.C. § 405(g) seeking review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying his application

for Disability Insurance Benefits (“DIB”).         For the reasons set forth below, it is

RECOMMENDED that Plaintiff’s Statement of Errors (Doc. 10) be OVERRULED, and that

judgment be entered in favor of Defendant.

I.     BACKGROUND

       Plaintiff filed his application for DIB on December 14, 2015, alleging that he was disabled

beginning January 9, 2015. (Doc. 7, Tr. 221–24). After his application was denied initially and

on reconsideration, the Administrative Law Judge (the “ALJ”) held a hearing on May 11, 2018.

(Tr. 36–67). On June 13, 2018, the ALJ issued a decision denying Plaintiff’s application for

benefits. (Tr. 16–27). The Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. (Tr. 1–6).

       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on

December 10, 2018 (Doc. 1), and the Commissioner filed the administrative record on March 1,
2019 (Doc. 7). Plaintiff filed his Statement of Errors (Doc. 10), and Defendant filed an Opposition

(Doc. 12), and no reply was filed. Thus, this matter is now ripe for consideration.

        Below, the ALJ found that Plaintiff meets the insured status through December 31, 2020,

and had not engaged in substantial gainful employment since January 9, 2015, the alleged onset

date. (Tr. 18). The ALJ determined that Plaintiff suffered from the following severe impairments:

diabetes mellitus; peripheral neuropathy; rheumatoid arthritis; mild osteoarthritis of the fingers,

bilaterally; degenerative disc disease; autoimmune blistering disorder (pemphigus foliaceus);

asthma; bladder impairment; venous insufficiency and obesity. (Id.). The ALJ, however, found

that none of Plaintiff’s impairments, either singly or in combination, met or medically equaled a

listed impairment. (Tr. 19).

        As to Plaintiff’s residual functional capacity (“RFC”), the ALJ opined:

        [T]he claimant has the residual functional capacity to perform light work as defined
        in 20 CFR 404.1567(b) except occasional foot controls, bilaterally; frequent
        balancing and stooping; occasional crawling, crouching, kneeling and climbing
        ramps and stairs, but no ladders, ropes or scaffolds; frequent handling and fingering
        with the upper extremities; frequent exposure to extreme heat and cold, wetness,
        humidity and irritants such as fumes, odors, dust and gases; avoid use of moving or
        hazardous or heavy machinery and exposure to unprotected heights; and work
        allowed off-task seven percent of the day.

(Tr. 20).

II.     STANDARD OF REVIEW

        The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

                                                 2
Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).

III.   DISCUSSION

       Plaintiff has raised one assignment of error to the Court: That the Commissioner “failed

to properly address [his] documented venous insufficiency to determine the impact of that

impairment on his ability to perform work activities.” (Doc. 10). Because that failure was

“outcome-determinative,” Plaintiff argues, this case should be remanded. (Id.) In support of his

claim, Plaintiff asserts that the ALJ improperly evaluated the opinions of Ellen Offut, MD, and

Jeffrey Haggenjos, DO, who was Plaintiff’s treating physician. More generally, Plaintiff appears

to argue that because his venous insufficiency was determined to be “severe,” greater limitations

in the RFC were required so substantial evidence does not support the ALJ’s decision.

       A. Dr. Offut’s Opinion

       In September 2016, Dr. Offutt examined Plaintiff for disability purposes. (Tr. 742–750).

In her report, Dr. Offut noted that Plaintiff has “ankle swelling every day,” “2+-3+ pitting edema

with varicosities in his legs,” and “feet with venous insufficiency and pooling in his feet.” (Tr.

743, 744). Dr. Offutt examined Plaintiff and reported that he had no tenderness, warmth, redness,

swelling, laxity or crepitus in his lower extremities. (Tr. 744). Dr. Offutt also described Plaintiff

as having normal range of motion and full muscle strength with no atrophy in his lower extremities

(Tr. 747–50). She further indicated that Plaintiff could walk in his heels and toes, perform tandem

walking, and stand on each foot without difficulty. (Tr. 745).



                                                 3
        In evaluating Dr. Offut’s opinion, the ALJ explained:

        The undersigned considered the opinion of Ellen J. Offutt, MD, a licensed physician
        who examined the claimant at the request of the Bureau of Disability
        Determination. Her opinion, set forth in Exhibit 27F, is the result of her own
        observations, examinations, muscle testing, and review of the medical evidence.
        Dr. Offut opined that the claimant would be “...mildly to moderately impaired...”
        in work-related abilities; yet, did not offer vocationally relevant terms or limits of
        what the claimant could do despite his impairments. Therefore, the undersigned
        gives this opinion partial weight, but only insofar as it can be considered consistent
        with the above provided residual functional capacity.

(Tr. 24).

        Plaintiff claims that the RFC that the ALJ crafted did not accommodate the restrictions that

Dr. Offutt recommended. But a review of Dr. Offutt’s report shows that her physical examination

findings support the ALJ’s RFC determination. For instance, Dr. Offutt opined that Plaintiff’s

“ability to perform work-related activities such as bending, stooping, lifting, walking, crawling,

squatting, carrying and traveling as well as pushing and pulling heavy objects is at this time at least

mildly to moderately impaired.” (Tr. 746). Along these lines, the ALJ limited Plaintiff in the

following ways: walking (6 of 8 hours), lifting, carrying, pushing and pulling (no more than 10

pounds frequently and 20 pounds occasionally stooping (frequently), crouching (occasionally).

(Tr. 20). Plaintiff has not explained with any specificity how these limitations are inconsistent or

less restrictive than Dr. Offutt’s evaluation of Plaintiff’s abilities.

        In addition, Dr. Offutt did not indicate specific residual functional capacity limitations due

to venous insufficiency that would support Plaintiff’s disability allegations. See McGee v. Comm’r

of Soc. Sec., No. 2:15-cv-894, 2016 WL 3020939, *3 (S.D. Ohio May 24, 2016) (“‘[A] lack of

physical restrictions constitutes substantial evidence for a finding of non-disability.’”) (quoting

Longworth v. Comm’r of Soc. Sec., 402 F.3d 91, 596 (6th Cir. 2005)). Given all of this, the

Undersigned cannot conclude that the ALJ improperly considered Dr. Offut’s opinion.



                                                    4
       B. Dr. Haggenjos’ Opinion

       Plaintiff also challenges how the ALJ evaluated Dr. Haggenjos’ opinion. Because Dr.

Haggenjos was Plaintiff’s treating physician, two related rules govern how the ALJ was required

to analyze his opinion. Dixon v. Comm’r of Soc. Sec., No. 3:14-cv-478, 2016 WL 860695, at *4

(S.D. Ohio Mar. 7, 2016). The first is the “treating physician rule.” Id. The rule requires an ALJ

to “give controlling weight to a treating source’s opinion on the issue(s) of the nature and severity

of the claimant’s impairment(s) if the opinion is well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in

the case record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384 (6th Cir. 2013) (quoting

20 C.F.R. § 404.1527(c)(2)) (internal quotation marks omitted).

       Closely associated is “the good reasons rule,” which requires an ALJ always to give “good

reasons . . . for the weight given to the claimant’s treating source opinion.” Dixon, 2016 WL

860695, at *4 (quoting Blakely, 581 F.3d at 406 (alterations in original)); 20 C.F.R.

§ 404.1527(c)(2). In order to meet the “good reasons” standard, the ALJ’s determination “must

be sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave

to the treating source’s medical opinion and the reasons for that weight.” Cole, 661 F.3d at 937.

The requirement of reason-giving exists, in part, to let claimants understand the disposition of their

cases, particularly in situations where a claimant knows that his physician has deemed him disabled

and therefore “might be especially bewildered when told by an administrative bureaucracy that

she is not, unless some reason for the agency’s decision is supplied. The requirement also ensures

that the ALJ applies the treating physician rule and permits meaningful review of the ALJ’s

application of the rule. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (internal

citation and quotation marks omitted). The treating physician rule and the good reasons rule



                                                  5
together create what has been referred to as the “two-step analysis created by the Sixth Circuit.”

Allums v. Comm’r of Soc. Sec., 975 F. Supp. 2d 823, 832 (N.D. Ohio 2013).

       The ALJ gave little weight to Dr. Haggenjos’ opinion, explaining:

       As for the opinion evidence, the undersigned considered the opinions of the
       claimant’s treating source, Jeffrey Haggenjos, MD (Exhibits 13F/3; 22F; 23F/3;
       41F). First, Dr. Haggenjos offered a number of statements providing the claimant
       is “unable to work” and is “unable to perform substantial gainful activity” (Exhibits
       13F/3; 23F/3; 41F). The opinions as to the claimant’s employability are entitled to
       no weight. These opinions are inappropriate and unacceptable in this context, as
       the regulations state that the final responsibility for determining if a claimant is
       “disabled” or “unable to work” is reserved for the Commissioner. The opinions as
       to the claimant’s employability are inconsistent with the objective medical
       evidence, as discussed above. At Exhibit 22F/ 1-2, Dr. Haggenjos completed a
       representative supplied “Residual Functional Capacity Questionnaire” indicating in
       part that the claimant could only walk a half of a block, slow and stand and/or walk
       for less than two hours, and rarely lift up to 20 pounds. Additionally, Dr. Haggenjos
       proposes that the claimant needs to elevate his legs with prolonged sitting, at least
       20 percent of the time, needs a sit/stand option and he would be absent more than
       four days a month. While Dr. Haggenjos is the claimant’s primary provider, such
       limits appear to rely quite heavily on the subjective reports of limitations provided
       by the claimant and appears to be an overestimation of claimant’s limitations. This
       most significantly due to fact that while Dr. Haggenjos suggests such limitations,
       his notes do not offer support such limitations. He typically notes the claimant’s
       complaints and prescribes medications, however, he does not significant or
       persistent abnormalities found on examination (see e.g. Exhibits lOF; 13F; 23F;
       28F; 30F; 33F; 40F). It is particularly notable that during the visit one month before
       this form was completed, Dr. Haggenjos noted the claimant to have an essentially
       unremarkable physical examination, with the exception of an elevated blood
       pressure reading and some decreased breath sounds, including the claimant being
       in no acute distress, and exhibiting no edema and no rashes or lesions noted (Exhibit
       22F/8). On the visit when Dr. Haggenjos completed the form at the claimant’s
       request, he noted the claimant to have an unremarkable physical examination;
       including being normotensive, with no edema or skin abnormalities, though he did
       have some decreased breath sounds (Exhibit 22F/ 15, 19). This would not be
       expected if the claimant were supportably restricted as Dr. Haggenjos proposes.
       Therefore, the undersigned gives Dr. Haggenjos’ opinion little weight.

(Tr. 23–24).

       The Undersigned concludes that the ALJ complied with applicable regulations and offered

sufficient reasons for giving Dr. Haggenjos’ opinion little weight. For instance, the ALJ noted that



                                                 6
Dr. Haggenjos failed to obtain diagnostic testing to support Plaintiff’s degree of venous

insufficiency, and the doctor’s opinion appeared to rely heavily on Plaintiff’s own reports of his

limitations. See Sims v. Comm’r of Soc. Sec., No. 09–5773, 2011 WL 180789, at *3 (6th Cir.

Jan.19, 2011) (“The ALJ correctly noted that Dr. Spencer’s conclusory opinion about plaintiff’s

ability to work was based largely on plaintiff’s subjective complaints and was not supported by

other medical evidence in the record.”). Significantly, Dr. Haggenjos reported that, with the

exception of an elevated blood pressure reading and some decreased breath sounds, Plaintiff had

mostly unremarkable physical examinations, including Plaintiff being in no acute distress and

exhibiting no edema or skin abnormalities. (See, e.g., Tr. 24, 543–45, 558–62, 696–726, 775–835,

902–08, 1130–37). Indeed, on the visit when Dr. Haggenjos completed the form containing the

elevation restriction, he reported unremarkable physical examination findings with no edema or

skin abnormalities. (Tr. 24, 691). So the ALJ had reason to discount Dr. Haggenjos’ opinion that

Plaintiff needed to elevate his legs 20% of the time. In sum, the ALJ provided good reasons for

his analysis of Dr. Haggenjos’ opinion.

       C. Substantial Evidence

       More generally, Plaintiff argues that substantial evidence does not support the RFC because

more restrictions were needed to accommodate his intravenous insufficiency. The Undersigned

disagrees.

       The ALJ found that Plaintiff had a severe venous insufficiency impairment and accounted

for the impairment by limiting Plaintiff to light work that involved “occasional foot controls,

bilaterally; frequent balancing and stooping; occasional crawling, crouching, kneeling, and

climbing ramps and stairs, but no ladders, ropes or scaffolds; frequent handling and fingering with

the upper extremities; frequent exposure to extreme heat and cold, wetness, humidity, and irritants



                                                7
such as fumes, odors, dust, and gases; no use of moving or hazardous or heavy machinery; and no

exposure to unprotected heights. (Tr. 20). Additionally, Plaintiff would be allowed off-task 7%

of the day. (Id.).

        In support of this RFC, the ALJ observed that the medical evidence revealed that, on

several occasions, Plaintiff had no edema or tenderness in his lower extremities. (Tr. 419, 422,

545, 561, 565, 567, 680, 686, 702, 710, 744, 805, 829, 839, 1040, 1132). Similarly, physical

examinations findings also showed that Plaintiff generally had normal range of motion and muscle

strength throughout his lower extremities. (Tr. 567, 747–50, 839, 848, 855, 864), and medical

providers noted that he had a normal gait. (Tr. 22, 461, 504, 566, 743, 745, 895). And even when

Plaintiff was noted to have an antalgic gait, he still did not require an ambulatory aid. (Tr. 509,

670, 679, 807).

        The ALJ also relied on the expert opinion of Dr. Gallagher, the state agency physician at

the reconsideration level. (Tr. 21–25). In September 2016, Dr. Gallagher reviewed the evidence

and opined that Plaintiff could lift 20 pounds occasionally and 10 pounds frequently; could stand

and/or walk about 6 hours in an 8-hour workday; could sit about 6 hours in an 8-hourworkday; had

limited ability to push and/or pull with his lower extremities; could occasionally kneel, crouch,

crawl, and climb; and needed to avoid concentrated exposure to extreme temperatures, wetness,

humidity, fumes, odors, dusts, gases, and poor ventilation, etc. (Tr. 98–99). The ALJ reasonably

gave the state agency opinion significant weight. (Tr. 20, 25). The ALJ properly relied on the

state agency opinion because, as the regulations provide, state agency medical consultants are

“highly qualified” physicians and “experts” in the Social Security disability evaluations. 20 C.F.R.

§§ 404.1513a; 404.1527(e); see also Cox v. Comm’r of Soc. Sec., 295 F. App’x 27, 35 (6th Cir.

2008) (“This Court generally defers to an ALJ’s decision to give more weight to the opinion of



                                                 8
one physician than another where, as here, the ALJ’s decision is supported by evidence that the

rejected opinion is inconsistent with the other medical evidence in the record.”). There is no error

in an ALJ’s decision to rely on a non-examining doctor’s opinion. Barker v. Shalala, 40 F.3d 789,

794 (6th Cir. 1994). The RFC that the ALJ fashioned was consistent with Dr. Gallagher’s opinion.

       In sum, the ALJ properly considered all the opinions, with the other evidence of record,

including Plaintiff’s treatment history and the objective medical evidence, and substantial evidence

supports the RFC.

IV.    CONCLUSION

       Based on the foregoing, it is RECOMMENDED that Plaintiff’s Statement of Errors (Doc.

10) be OVERRULED, and that judgment be entered in favor of Defendant.

V.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of



                                                   9
the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


Date: September 3, 2019                             /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               10
